FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE NELSON CARTAJENA-                           No. 14-72016
HERNANDEZ,
                                                 Agency No. A029-276-537
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Jose Nelson Cartajena-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s order denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Cartajena-Hernandez’s

motion to reopen as untimely, where he filed his motion more than 17 years after

his final order of deportation. 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1). Caratajena-

Hernandez does not dispute that he failed to establish the diligence necessary for

equitable tolling of the filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to “deception, fraud, or error, as long as the

petitioner acts with due diligence in discovering the deception, fraud, or error”),

and notice of his hearing was served on his attorney of record, see 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(2) (a motion to reopen to rescind an in absentia deportation

order may be filed at any time if the alien demonstrates that he or she did not

receive notice of the hearing); 8 C.F.R. § 1292.45 (permitting notice on alien’s

counsel of record); Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (notice to

the attorney of record constitutes notice to the alien).

      Cartajena-Hernandez’s contention that the agency did not apply the correct

standard in denying his motion is not supported by the record.

      PETITION FOR REVIEW DENIED.


                                            2                                     14-72016